United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, St. Maries, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-126
Issued: August 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 19, 2010 appellant timely appealed the August 6, 2010 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which granted a schedule award.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has more than 10 percent impairment of the right arm.

1
2

5 U.S.C. §§ 8101-8193.

The record on appeal contains evidence received after OWCP issued its August 6, 2010 decision. The Board is
precluded from considering evidence that was not in the case record at the time OWCP rendered its final decision.
20 C.F.R. § 501.2(c)(1) (2010).

FACTUAL HISTORY
Appellant, then a 54-year-old forestry technician, has an accepted OWCP claim for right
shoulder acromioclavicular sprain, right rotator cuff sprain and right shoulder impingement
syndrome, which occurred on August 24, 2007. He underwent authorized right shoulder
arthroscopy on November 23, 2009. On April 8, 2010 appellant’s surgeon released appellant to
return to his regular duties. Appellant subsequently filed a claim for a schedule award, Form
CA-7.
In a report dated May 11, 2010, Dr. George R. Harper, a Board-certified orthopedic
surgeon, found 10 percent impairment of the right upper extremity. He applied the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(2008). Based on appellant’s November 2009 right shoulder arthroscopy, Dr. Harper found a
class 1, grade C impairment of the acromioclavicular (AC) joint, with a default rating of 10
percent.3
On June 23, 2010 the district medical adviser (DMA) reviewed the record, including
Dr. Harper’s report and concurred with the finding of ten percent impairment of the right upper
extremity.
By decision dated August 6, 2010, OWCP issued a schedule award for 10 percent
impairment of the right arm. The award covered a period of 31.2 weeks from May 11 to
December 15, 2010.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).6
ANALYSIS
Under the sixth edition of the A.M.A., Guides, impairments of the upper extremities are
covered by Chapter 15. Section 15-2, entitled Diagnosis-Based Impairment, indicates that
3

Table 15-5, A.M.A., Guides 403.

4

For a total loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

5

20 C.F.R. § 10.404.

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

2

“[d]iagnosis-based impairment is the primary method of evaluation of the upper limb.”7 The
initial step in the evaluation process is to identify the impairment class by using the
corresponding diagnosis-based regional grid. Dr. Harper and the DMA utilized the “Shoulder
Regional Grid,” Table 15-5, A.M.A., Guides 403 and identified a class 1 impairment based on an
AC joint injury. Appellant’s November 23, 2009 right shoulder arthroscopy included a distal
clavicle excision. Under Table 15-5, status post distal clavicle resection represents an upper
extremity impairment range of 8 to 12 percent. Once the impairment class has been determined
based on the diagnosis, the grade is initially assigned the default value “C,” which in this
instance corresponds to 10 percent impairment of the upper extremity.8
After determining the Impairment Class (CDX) and default grade, the next step is to
determine if there are any applicable grade adjustments. These include adjustments for
Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The
grade modifiers are used in the Net Adjustment Formula to calculate a net adjustment.9 The final
impairment grade is determined by adjusting the grade up or down from the default value C by
the calculated net adjustment. According to Dr. Harper and the DMA, there was no basis for an
adjustment from the default grade C, which represented 10 percent impairment of the right arm.
The Board finds that the reports of the physicians of record conform to the A.M.A., Guides (6th
ed. 2008) and represent the weight of the medical evidence regarding the extent of appellant’s
right upper extremity impairment. Appellant has not submitted any medical evidence to
establish greater than 10 percent impairment of the right upper extremity.
A claimant retains the right to file for an increased schedule award, at anytime based on
new exposure or on medical evidence indicating progression of an employment-related
condition, resulting in permanent impairment or increased impairment.10
CONCLUSION
Appellant failed to establish that he has greater than 10 percent impairment of the right
upper extremity.

7

Section 15.2, A.M.A., Guides 387.

8

Table 15-5, A.M.A., Guides 403.

9

Net Adjustment = GMFH - CDX + GMPE - CDX + GMCS - CDX. Section 15.3d, A.M.A., Guides 411.

10

See Tommy R. Martin, 56 ECAB 273 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 2, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

